Citation Nr: 0023650	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-09 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 20 percent disabling.

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.  This matter came to the Board of Veterans' Appeals 
(Board) from a January 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the claim of entitlement to an 
increased rating for bilateral hearing loss.  A notice of 
disagreement was received in January 1999, and a statement of 
the case was issued in March 1999.  In April 1999, the 
veteran filed his substantive appeal.  Service connection is 
also in effect for tinnitus, rated at the schedular maximum 
of 10 percent for many years.
FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran has level IV hearing in the right ear and 
level III hearing in the left ear.   

3.  The puretone threshold at each specified frequency of 
1000, 2000, 3000, and 4000 Hertz, is not 55 decibels or more, 
and is not both 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.

4.  Audiological testing does not show that the bilateral 
hearing loss due to his bilateral sensorineural deafness is 
equal to or greater than the minimum bilateral hearing loss 
required for a maximum rating evaluation under the rating 
schedule.  


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 
3.350(a), 4.7; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (effective June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the time of the veteran's separation examination in 1946, 
it was noted that his drums were slightly reddened.  It was 
also noted that his hearing was impaired due to repercussion 
from gunfire.  Initially, service connection was established 
for tinnitus with bilateral sensorineural hearing loss. 

Of record are VA examination and private medical reports, 
dated from the 1940s to the 1970s, which reflect findings 
related to the veteran's bilateral sensorineural hearing loss 
and tinnitus.  There are also prior Board decisions of record 
regarding the matter of an increased rating for bilateral 
defective hearing and tinnitus.

In an April 1967 decision, the Board determined that a 
compensable rating for defective hearing with tinnitus was 
not warranted, but that an extraschedular rating of 10 
percent was warranted, effective January 14, 1966.  In 
decisions of February 1970, May 1978, and October 1980, the 
Board determined that an increased rating was not warranted 
for the service-connected bilateral hearing impairment and 
tinnitus. 

Medical records dated in the 1980s reflect complaints of 
vertigo, hearing loss and tinnitus.  By rating action of June 
1984, separate evaluations were assigned for the veteran's 
service-connected tinnitus and bilateral sensorineural 
deficit.  Each was rated as 10 percent disabling.  

On an authorized audiological evaluation in October 1987, 
pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
Average
RIGHT
15
30
60
35
LEFT
15
20
60
32

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  Ear canals and drums were normal on 
examination.  The examiner reported a diagnosis of bilateral 
sensorineural deafness.  

By rating action of December 1987, an increased rating of 20 
percent was assigned for the veteran's service-connected 
bilateral sensorineural deafness.  

Private medical records show that the veteran was seen in 
1993 and 1996 for audiological evaluations.  In 1993, it was 
noted that there had been no significant changes in his 
hearing sensitivity since 1988, and that there was good 
speech recognition bilaterally.  There is a reference to a 
recommendation of pursuing hearing aids through VA.  In 1996, 
it was noted that there had been no significant change since 
1993 and there is a reference to notation regarding the 
speech reception threshold.  

On an authorized audiological evaluation in November 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
20
65
70
90
61
LEFT
30
25
65
70
100
65

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear, and 84 percent in the left ear.  
The examiner reported a diagnosis of bilateral sensorineural 
deafness.  

Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Service connection is currently in effect for bilateral 
hearing loss, rated 20 percent disabling under the provisions 
of 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  Since the 
initiation of the appeal, amendments were made to the rating 
criteria used to evaluate the service-connected disability at 
issue.  64 Fed. Reg. 25206-25209 (1999).  The new rating 
criteria took effect on June 10, 1999.  

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Court has further stated that when the 
Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

In a recent opinion, VAOPGCPREC 3-2000, VA's General Counsel 
issued a holding regarding the application of the new 
criteria.  It was held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g) which 
provides that VA may, if warranted by the facts of the claim, 
award an increased rating based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule.  

In this case, the changes do not affect the veteran's case 
since the tables used to rate hearing loss have remained 
unchanged.  Hence, the Board will not remand the case to the 
RO for initial consideration of the veteran's entitlement to 
a higher rating for this disability under the revised 
regulatory criteria.

Under the old and new versions of 38 C.F.R. § 4.85, 
Diagnostic Code 6100, evaluations for bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability for 
bilateral service-connected defective hearing, the rating 
schedule establishes 11 auditory acuity levels, designated 
from level I for essential normal acuity through level XI for 
profound deafness.  

Audiometric findings from the November 1997 examination 
translate into literal designations of level IV hearing in 
the right ear, and level III hearing in the left ear, which 
results in the assignment of a 10 percent rating as per the 
old and new version of Diagnostic Code 6100.  However, in 
this case, the 20 percent rating was assigned as per the 
provisions of 38 C.F.R. § 4.85 which were in effect prior to 
November 18, 1987.  It is noted that this 20 percent 
evaluation may not be reduced, as a readjustment to the 
schedule shall not be grounds for reduction of a disability 
rating in effect on the date of the readjustment unless 
medical evidence establishes that the disability to be 
evaluated has actually improved.  38 C.F.R. § 3.951(a) 
(1999); Fugere v. Derwinski, 1 Vet. App. 103 (1990). 

The Board has also considered the veteran's contentions 
contained in the record that his hearing loss is more severe 
than demonstrated.  Although the veteran's contention is 
credible, it may not serve to establish entitlement to a 
higher rating for hearing loss because "...disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Here, such mechanical application establishes that a higher 
rating is not warranted.  

Under the prior version of 38 C.F.R. § 4.86, it is provided 
that the evaluations derived from the schedule are intended 
to make proper allowance for improvement by hearing aids, and 
that examination to determine this improvement is therefore 
unnecessary.  However, there is a reference in the medical 
records regarding the recommended use of hearing aids, but it 
is not indicated if the veteran uses amplification.  

The revised version of 38 C.F.R. § 4.86 addresses the matter 
of exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (1999).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (1999).  
However, given the results of the audiological evaluations of 
record, these provisions of the current version of 38 C.F.R. 
§ 4.86 are not applicable.  

The current version of 38 C.F.R. § 4.85(g) provides that 
reference should be made to 38 C.F.R. § 3.350 to determine 
whether the veteran may be entitled to special monthly 
compensation due to either deafness, or to deafness in 
combination with other specified disabilities.  Here, the VA 
examiner did note a diagnosis of bilateral sensorineural 
deafness.  Under 38 C.F.R. § 3.350(a)(5), deafness of both 
ears, having absence of air and bone conduction will be held 
to exist where examination in a Department of Veterans 
Affairs authorized audiology clinic under current testing 
criteria shows bilateral hearing loss is equal to or greater 
than the minimum bilateral hearing loss required for a 
maximum rating evaluation under the rating schedule.  That is 
not the case here since the hearing loss is not equal to or 
greater than the minimum hearing loss required for a maximum 
rating.  

Here, the preponderance of the evidence is against the 
veteran's claim.  Therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case. 


ORDER

Entitlement to a rating greater than 20 percent for service-
connected bilateral hearing loss has not been established, 
and the appeal is denied.  





		
	J. E. Day
	Member, Board of Veterans' Appeals

 

